Appeal from a judgment of the Supreme Court, entered March 6, 1974 in Albany County, which dismissed the complaint as against the defendant Berkey Photo, Inc., on the merits. We find no basis to disturb the instant judgment. As the trial court correctly noted in its memorandum decision, the plaintiff “failed to show any obligation, contract, agreement or reason why [the defendant] was obligated and required to insure the decedent’s life and to continue her employment.” Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Kane, Main and Reynolds, JJ., concur.